960 So. 2d 792 (2007)
Donald POTEATE, Appellant,
v.
Thomas JULIANO, et al., Appellee.
No. 5D07-22.
District Court of Appeal of Florida, Fifth District.
June 15, 2007.
Rehearing Denied July 20, 2007.
*793 Christian A. Lindbaek, of Alpizar Ville, LLC, Palm Bay, for Appellant.
Helaine S. Goodner and Elaine I. Parris, of Fowler White Burnett P.A., Miami, for Appellee.
PER CURIAM.
AFFIRMED. See Lucente v. State Farm Mutual Auto. Ins. Co., 591 So. 2d 1126 (Fla. 4th DCA 1992) (holding injured motorist could bring action against tort-feasor's liability insurer for failing to provide requested insurance information only after motorist obtained judgment against tort-feasor).
THOMPSON, PALMER, and LAWSON, JJ., concur.